—Appeal from a judgment of the Supreme Court (Hemmett, Jr., J.), entered July 10, 2000 in Washington County, which dismissed *844petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.Petitioner has been in prison since 1981 and has completed two concurrent indeterminate prison sentences of 4 to 12 years for robbery in the second degree and 5 to 15 years for assault in the first degree. He remains incarcerated, however, because in 1992 he was convicted of promoting prison contraband in the first degree and sentenced to an indeterminate prison term of 3 to 6 years to run consecutive to the sentences he was then serving. In October 1999, respondent denied petitioner’s application for parole release. Supreme Court dismissed the CPLR article 78 proceeding to review that determination and we affirm.The record reveals that in denying petitioner’s request for parole release, respondent considered the relevant factors, including the serious and violent nature of his crimes, his poor institutional record and the denial of an earned eligibility certificate. In light of petitioner’s failure to demonstrate that respondent’s determination was affected by a “ ‘showing of irrationality bordering on impropriety’ ” (Matter of Silmon v Travis, 95 NY2d 470, 476, quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77), we find no reason to disturb the discretionary determination that petitioner was not an acceptable candidate for parole release (see, Matter of Serna v New York State Div. of Parole, 279 AD2d 684). Petitioner’s remaining contentions have been reviewed and found to be without merit.Mercure, J. P., Peters, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.